DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed February 7, 2022 has been entered.  Claims 1, 3-4, 6, 9-14 remain pending in the application. 
Allowable Subject Matter
Claims  1, 3-4, 6, 9-14 allowed.
The following is an examiner’s statement of reasons for allowance: With respect to the independent claims 1 and 14, prior art of record does not teach, suggest, or render obvious the total combination of recited structures, including the allowable subject matter:  
Claim 1:  “said damper support section for the rear suspension is provided at a rear side frame, and a damper-support reinforcing member for the rear suspension to reinforce the damper support section is joined to a floor portion of an upper surface of said rear side frame, and respective lower ends of said first and fourth loop-shaped structure sections are interconnected in the vehicle longitudinal direction via a damper-support reinforcing member for the rear suspension”
Claim 14:  “said damper support section for the rear suspension is provided at a rear side frame, and a damper-support reinforcing member for the rear suspension to reinforce the damper support section is joined to a floor portion of an upper surface of said rear side frame, and respective lower portions of the first loop-shaped structure section and the fourth loop- shaped structure section are connected by using the damper-support reinforcing member for the rear suspension”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/               Primary Examiner, Art Unit 3612                                                                                                                                                                                         



/J.E.H./Examiner, Art Unit 3612